DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel C. Osborne (Reg. No. 76,575) on July 18, 2022.

The application has been amended as follows: 1.	(Currently Amended) A system comprising:
a data store; and
at least one computing device in communication with the data store, the at least one computing device configured to at least:
forecast a quantity of renewable power from a plurality of renewable energy generation sources of at least one building;
forecast, using sample average approximation stochastic programming, an energy demand for the at least one building using a reduced order thermal resistance and capacitance network model comprising: a zone thermal capacitance for at least one interior zone, at least one aggregated thermal resistance of the at least one building, and a wall structure thermal capacitance of an exterior wall structure of the at least one building;
determine real-time pricing for energy on a grid; and
schedule a quantity of energy to import to the grid or export from the grid based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid.

2.	(Original) The system of claim 1, wherein the at least one computing device is configured to at least determine at least one weather forecast for at least one local area corresponding to at least one of the plurality of renewable energy generation sources, wherein the forecasted quantity of renewable power is based at least in part on the at least one weather forecast. 
3.	(Original) The system of claim 1, wherein the at least one computing device is configured to at least determine at least one weather forecast for at least one local area corresponding to the at least one building, wherein the forecasted energy demand is based at least in part on the at least one weather forecast. 

4.	(Original) The system of claim 1, further comprising a battery management service, a grid management service, a building energy usage service, and a power generation service in communication with one another via a communication bus.

5.	(Original) The system of claim 1, wherein the at least one computing device is further configured to at least:
obtain a state of charge for a battery energy storage system; and
obtain a state of health for the battery energy storage system, wherein the quantity of energy scheduled to import to the grid or export from the grid is further based at least in part on the state of charge and the state of health.

6.	(Original) The system of claim 5, wherein the at least one building comprises a plurality of buildings and the battery energy storage system comprises a plurality of battery energy storages, each of the plurality of battery energy storages being at a different one of the plurality of buildings. 

7.	(Original) The system of claim 5, wherein the at least one computing device is further configured to at least optimize a scheduling of charging and discharging for the battery energy storage system based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid.

8.	(Currently Amended) The system of claim 1, wherein the at least one computing device is further configured to at least predict an occupancy of the at least one building

9.	(Currently Amended) The system of claim [[1]]8, wherein the forecasted energy demand for the at least one building is based at least in part on the occupancy of the at least one building.

10.	(Currently Amended) The system of claim 1, wherein the real-time pricing for energy on the grid comprises a dynamic real-time pricing. 

11.	(Currently Amended) A method comprising:
forecasting, via at least one computing device, a quantity of renewable power from a plurality of renewable energy generation sources of at least one building;
forecasting, using sample average approximation stochastic programming, via the at least one computing device, an energy demand for the at least one building using a reduced order thermal resistance and capacitance network model comprising a zone thermal capacitance for at least one interior zone, at least one aggregated thermal resistance of the at least one building, and a wall structure thermal capacitance of an exterior wall structure of the at least one building; 
determining, via the at least one computing device, real-time pricing for energy on a grid; and
scheduling, via the at least one computing device, a quantity of energy to import to the grid or export from the grid based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid.

12.	(Original) The method of claim 11, further comprising determining, via the at least one computing device, at least one weather forecast for at least one local area corresponding to at least one of the plurality of renewable energy generation sources, wherein the forecasted quantity of renewable power is based at least in part on the at least one weather forecast. 

13.	(Original) The method of claim 11, further comprising determining, via the at least one computing device, at least one weather forecast for at least one local area corresponding to the at least one building, wherein the forecasted energy demand is based at least in part on the at least one weather forecast. 

14.	(Previously Presented) The method of claim 11, wherein the real-time pricing for energy on the grid comprises a dynamic real-time pricing.

15.	(Original) The method of claim 11, further comprising coupling, via a communication bus, a battery management service, a grid management service, a building energy usage service, and a power generation service in communication with one another.

16.	(Previously Presented) The method of claim 11, further comprising obtaining, via the at least one computing device, a state of health for a battery energy storage system based at least in part on a chemical composition of an anode, a cathode, and an electrolyte, wherein the quantity of energy scheduled to import to the grid or export from the grid is further based at least in part on a state of charge and the state of health.

17.	(Original) The method of claim 16, further comprising optimizing, via the at least one computing device, a scheduling of charging and discharging for the battery energy storage system based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid.

18.	(Currently Amended) The method of claim 11, further comprising predicting, via the at least one computing device, an occupancy of the at least one building

19.	(Currently Amended) The method of claim [[11]]18, wherein the forecasted energy demand for the at least one building is based at least in part on the occupancy of the at least one building. 

20.	(Original) The method of claim 11, further comprising:
determining, via the at least one computing device, current and future operations of a building heating, a building ventilation, and a building air-conditioning system;
determining, via the at least one computing device, current and future operations of controllable building lighting system; and
determining, via the at least one computing device, current and future operations of controllable plug loads in buildings, wherein the quantity of energy to import to the grid or export from the grid is further based at least in part on the current and future operations of the building heating, the building ventilation, and the building air-conditioning system, the current and future operations of the controllable building lighting system, and the current and future operations of the controllable plug loads in buildings.
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Sussele et al. (USPGPUB 2015/0333512) discloses a DC building electrical system includes a DC power consuming device connected to a DC bus. A source of DC power is connected to the DC bus and powers the DC power consuming device. An energy storage device is connected to the DC bus and to a DC emergency load. The energy storage device powers the DC power consuming device in conjunction with the source of DC power, and powers the DC emergency load when source of power other than the energy storage device is available to the DC power consuming device, GHOSH et al (USPGPUB 2014/0025351) discloses a method for solving a two-stage non-linear stochastic formulation for the economic dispatch problem under renewable-generation uncertainty. Certain generation decisions are made only in the first stage and fixed for the subsequent (second) stage, where the actual renewable generation is realized. The uncertainty in renewable output is captured by a finite number of scenarios. Any resulting supply-demand mis-match must then be alleviated using high marginal-cost power sources that can be tapped in short time frames. The solution implements two outer approximation algorithms to solve this nonconvex optimization problem to optimality, and Nesler et al. (USPPUB 20100324962) disclosed a  building manager includes a communications interface configured to receive information from a smart energy grid. The building manager further includes an integrated control layer configured to receive inputs from and to provide outputs to a plurality of building subsystems. The integrated control layer includes a plurality of control algorithm modules configured to process the inputs and to determine the outputs. The building manager further includes a fault detection and diagnostics layer configured to use statistical analysis on the inputs received from the integrated control layer to detect and diagnose faults. The building manager yet further includes a demand response layer configured to process the information received from the smart energy grid to determine adjustments to the plurality of control algorithms of the integrated control layer, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, a data store; and
at least one computing device in communication with the data store, the at least one computing device configured to at least:
forecast a quantity of renewable power from a plurality of renewable energy generation sources of at least one building;
forecast, using sample average approximation stochastic programming, an energy demand for the at least one building using a reduced order thermal resistance and capacitance network model comprising: a zone thermal capacitance for at least one interior zone, at least one aggregated thermal resistance of the at least one building, and a wall structure thermal capacitance of an exterior wall structure of the at least one building;
determine real-time pricing for energy on a grid; and
schedule a quantity of energy to import to the grid or export from the grid based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid.
Claim 11, forecasting, via at least one computing device, a quantity of renewable power from a plurality of renewable energy generation sources of at least one building;
forecasting, using sample average approximation stochastic programming, via the at least one computing device, an energy demand for the at least one building using a reduced order thermal resistance and capacitance network model comprising a zone thermal capacitance for at least one interior zone, at least one aggregated thermal resistance of the at least one building, and a wall structure thermal capacitance of an exterior wall structure of the at least one building; 
determining, via the at least one computing device, real-time pricing for energy on a grid; and
scheduling, via the at least one computing device, a quantity of energy to import to the grid or export from the grid based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid.


in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119